         Case 1:20-cv-07361-CM-SN Document 20 Filed 03/08/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                             3/8/2021


SAMUEL ACEVEDO, et al.,

                                            Petitioners,                     20-CV-07361 (CM)(SN)

                          -against-                                                    ORDER

MICHAEL CAPRA,

                                            Respondent.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On September 9, 2020, Petitioners—a group of 19 individuals detained in New York

State prisons—filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No.

1. Two of those petitioners—A.A. and B.B.—moved to proceed under pseudonym. ECF No. 3.

The motion is GRANTED.

                                              BACKGROUND

        Petitioners A.A. and B.B. have petitioned the Court for temporary release from state

prison due to the risk of severe illness or death if they were to contract COVID-19. See ECF No.

1. As of December 2020, A.A. was detained at Sing Sing Correctional Facility, see ECF No. 1;

B.B. had been transferred to Great Meadow Correctional Facility in July 2020, ECF No. 13 at 3

n.9. 1 2 Both A.A. and B.B. are HIV positive, and it is because of their HIV status that they seek

to proceed in this litigation anonymously. ECF No. 1 at ¶¶ 67, 76; ECF No. 3. Respondent does




1
  Whether B.B.’s claims should be included in this action will be addressed in the Court’s report and
recommendation on Respondent’s Motion to Dismiss the Petition. See ECF No. 13 (Respondent’s motion).
2
  Page number refers to the page number listed on the memorandum of law.
        Case 1:20-cv-07361-CM-SN Document 20 Filed 03/08/21 Page 2 of 4




not oppose the applications of A.A. and B.B. to proceed under pseudonym. See ECF No. 13 at 1

n.1.

                                           DISCUSSION

       Pursuant to Federal Rule of Civil Procedure 10(a), “[t]he title of [a] complaint must name

all the parties.” This Rule “serves the vital purpose of facilitating public scrutiny of judicial

proceedings and therefore cannot be set aside lightly.” Sealed Plaintiff v. Sealed Defendant, 537

F.3d 185, 188–89 (2d Cir. 2008). Proceeding under pseudonym “runs afoul of the public’s

common law right of access to judicial proceedings,” which is grounded in the First Amendment.

Doe v. Del Rio, 241 F.R.D. 154, 156 (S.D.N.Y. 2006) (citation and internal quotation marks

omitted). Accordingly, courts “begin with a presumption against anonymous or pseudonymous

pleading.” Id.

       Nevertheless, there are certain circumstances which warrant “exceptions to the general

requirement of disclosure.” Sealed Plaintiff, 537 F.3d at 189 (quoting Roe v. Aware Woman Ctr.

for Choice, Inc., 253 F.3d 678, 685 (11th Cir. 2001)). When determining whether a party should

be permitted to proceed anonymously, a court weighs the party’s “interest in anonymity . . .

against both the public interest in disclosure and any prejudice to the” opposing party. Id. at 189.

In those circumstances, a court must consider multiple non-exhaustive factors, including:

                 1. whether the litigation involves matters that are highly sensitive
                    and of a personal nature;
                 2. whether identification poses a risk of retaliatory physical or
                    mental harm to the party seeking to proceed anonymously or
                    even more critically, to innocent non-parties;
                 3. whether identification presents other harms and the likely
                    severity of those harms, including whether the injury litigated
                    against would be incurred as a result of the disclosure of the
                    plaintiff’s identity;
                 4. whether the plaintiff is particularly vulnerable to the possible
                    harms of disclosure, particularly in light of his or her age;



                                                   2
        Case 1:20-cv-07361-CM-SN Document 20 Filed 03/08/21 Page 3 of 4




               5. whether the suit is challenging the actions of the government or
                   that of private parties;
               6. whether the defendant is prejudiced by allowing the plaintiff to
                   press his or her claims anonymously, whether the nature of that
                   prejudice (if any) differs at any particular stage of the litigation,
                   and whether any prejudice can be mitigated by the district court;
               7. whether the plaintiff’s identity has thus far been kept
                   confidential;
               8. whether the public’s interest in the litigation is furthered by
                   requiring the plaintiff to disclose his or her identity;
               9. whether, because of the purely legal nature of the issues
                   presented or otherwise, there is an atypically weak
                   public interest in knowing the litigants’ identities; and
               10. whether there are any alternative mechanisms for protecting the
                   confidentiality of the plaintiff.

Doe v. Barr, 479 F. Supp. 3d 20, 25–26 (S.D.N.Y. 2020); see Sealed Plaintiff, 537 F.3d at 190. A

court need not apply any specific formulation of these factors as long as it balances the

competing interests at stake. Doe, 479 F. Supp. 3d at 26.

       Application of these factors firmly favors granting Petitioners’ request to proceed under

pseudonym. Petitioners’ HIV status is certainly personal and highly sensitive. See id. at 26

(granting the petitioner’s request to proceed under pseudonym when, among other factors, the

habeas corpus petition noted his HIV status). In addition, Petitioners’ identification in correlation

with their HIV status carries a risk of harm. See W.G.A. v. Priority Pharmacy, Inc., 184 F.R.D.

616, 617 (E.D. Mo. 1999) (“It is understandable that plaintiff does not wish to be publicly

identified as an individual with AIDS, which is a personal matter of the utmost intimacy. Persons

with AIDS may be subjected to discrimination in the workplace, schools, social settings and

public accommodations.”). These petitioners also proceeded under pseudonym in the prior state

court proceedings though, as Petitioners note, the state court did not rule on their applications to

remain anonymous. See ECF No. 3 at 2. Further, Respondent is not prejudiced by not knowing

the identities of A.A. and B.B.



                                                  3
         Case 1:20-cv-07361-CM-SN Document 20 Filed 03/08/21 Page 4 of 4




         Accordingly, I find that the balance of factors weighs in these Petitioners’ favor, and they

are permitted to proceed under pseudonym.

                                          CONCLUSION

         Petitioners A.A. and B.B. may proceed anonymously. The Clerk of Court is respectfully

directed to grant the motion at ECF No. 3.

SO ORDERED.



Dated:      March 8, 2021
            New York, New York




                                                  4
